MEMORANDUM **
Cesar Augusto Torres-Rincon, his wife and son, all natives and citizens of Peru, *857petition for review of the Board’s summary affirmance of an IJ decision denying then-application for asylum and withholding of removal.
We uphold the IJ’s decision that Torres did not establish past persecution. Although death threats may constitute past persecution, Garrovillas v. INS, 156 F.3d 1010, 1016 (9th Cir.1998), when not combined with “confrontation or other mistreatment ... [they] constitute past persecution in only a small category of cases, and only when the threats are so menacing as to cause significant actual suffering or harm.” Lim v. INS, 224 F.3d 929, 936 (9th Cir.2000) (citations and internal quotation marks omitted). Thus, Torres’ death threats, without more, do not compel a reversal of the IJ’s decision. Gormley v. Ashcroft, 364 F.3d 1172, 1176 (9th Cir.2004).
Torres argues that substantial evidence does not support the IJ’s finding that he lacked a well-founded fear of future persecution. The IJ determined that when Torres “fled the country, he had a well-founded fear of persecution on account of his political opinion.” Nonetheless, the IJ concluded that Torres currently lacked a well-founded fear because, among other reasons, (1) Torres had been long absent from Peru; (2) Torres never actually held the office of mayor; and (3) his mother, who did hold that office, was not harmed. Each of these reasons provides substantial evidence for the IJ’s finding.
First, Torres’ long absence from Peru was relevant, especially in light of other evidence discussed by the IJ, suggesting that Shining Path’s activities in Peru diminished during the period of Torres’ absence. Given that Torres did not establish past persecution and that the Shining Path now has less resources with which to conduct its activities, it was not unreasonable for the IJ to conclude that the Shining Path would be unlikely to pursue Torres after such a long period of time.
Second, that Torres never actually held the office of mayor also suggests that the Shining Path would be unlikely to target him. There is no evidence in the record suggesting that the Shining Path persecutes people who never held office and were merely mayoral candidates almost two decades ago. While there is some evidence suggesting the Shining Path may threaten current mayoral candidates, that is not relevant here because nothing will require Torres to run for mayor upon his return to Peru. This is not to say that Torres has no right to run for office; he certainly does. But it is somewhat incongruous for Torres to argue that he should be granted asylum here because he has a compelling desire to hold public office in Peru.
Third, the IJ also reasonably relied upon the fact that Torres’ mother was never harmed. Torres’ claim of a well-founded fear is primarily based on his status as a former mayoral candidate and that he received three threats when he lived in Peru. Given that his mother received at least one threat and actually was mayor but was never harmed, and that Torres does not suggest any reason why the Shining Path would be more interested in him than his mother, the IJ reasonably concluded that the Shining Path would be unlikely to harm him as well.
For all these reasons, the IJ’s decision that Torres does not have an objective fear *858of future persecution is supported by substantial evidence.
Finally, Torres’ argument that the Board’s summary affirmance of the IJ opinion violated his due process rights is foreclosed by Garcia-Martinez v. Ashcroft, 371 F.3d 1066, 1078-79 (9th Cir.2004) and Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-52 (9th Cir.2003).
PETITION DENIED.

 This disposition is not appropriate for publi*857cation and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.